10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-mj-00887-VCF Document 13 Filed 10/14/20 Page 1of1

 

UNITED STATES DISTRICT COUORET ; 4 2020

 

 

 

———FILED —a
__ ENTERED Seb
COUNSEL/PARTIES OF RECORD

 

aka “Rodrigo Nunez,”
aka “Rodrigo Nunez De Leon,”

Defendant.

 

 

Based on the stipulation of counsel, good cause appearing, and the best interest of
justice being served:

IT IS HEREBY ORDERED that the U.S. Probation Office is directed to prepare a
report detailing the defendant’s criminal history.

DATED this !4_ day of October, 2020.

 

DISTRICT OF NEVADA
CLERK US DISTRICT Count
UNITED STATES OF AMERICA, Case No. P:gp-mj-00BBFIVGH NEVADA
Plaintiff, Order Directing Probation to Prepare
a Criminal History Report
V.
RODRIGO NUNEZ-DE LEON,

 

HONORABLE CAM FERENBACH
UNITED STATES MAGISTRATE JUDGE

 

 

 
